DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1, 19 and 20 are independent.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 9-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12 and 14  of U.S. Patent No. 11,049,430, respectively, Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 11,049,430
1. A driving method of a display panel, comprising the steps of: according to a distance from the data driving chip, the display panel being divided into a plurality of charging regions in advance, each charging area being provided with a unique digital code, and corresponding information of the charging area and the digital code being stored in the timing control chip in advance; detecting a charging area where the pixel to be charged is located, and outputting a corresponding digital code according to the charging area by a timing control chip; and a gamma chip receiving the digital code and generating a gamma voltage corresponding to the digital code according to the input operating voltage to drive charging operation of the charging area corresponding to the digital code.
1. A drive method of a display panel, comprising: dividing the display panel into a plurality of charging areas in advance according to distances from a data driver chip, determining a unique digital code for each charging area, and pre-storing corresponding information of the charging areas and the digital codes into a timing control chip; detecting a charging area where a pixel to be charged is located, and outputting, by the timing control chip, a corresponding digital code according to the charging area; and receiving, by a gamma chip, the digital code, and outputting a gamma voltage corresponding to the digital code according to the digital code to drive charging work of the charging area corresponding to the digital code, wherein the gamma chip comprises a programmable gamma voltage generation circuit capable of generating at least two different gamma voltages, the gamma chip comprises a gamma circuit configured to generate at least two different gramma voltages through resistive subdivision, the gamma chip comprises at least two data interfaces.
9. The driving method of a display panel according to claim 1, wherein the first side and the second side of the display panel are provided with a data driving chip, which adopts a data line double-sided driving mode.
10. The drive method of the display panel according to claim 1, wherein data driver chips are arranged on both the upper and lower side portions of the display panel, and a data line both-side drive mode is adopted.
10. The driving method of a display panel according to claim 1, wherein only the first side or the second side of the display panel is provided with a data driving chip, which adopts a data line single-sided driving mode.
11. The drive method of the display panel according to claim 10, wherein a data driver chip is arranged on only the upper side portion or the lower side portion of the display panel, and a data line single-side drive mode is adopted.
11. The driving method of a display panel according to claim 1, wherein the farther the charging area is away from the data driving chip, the larger the corresponding gamma voltage is.
12. The drive method of the display panel according to claim 1, wherein the gamma voltage corresponding to the charging area farther from the data driver chip is higher.
13. The driving method of a display panel according to claim 12, wherein each of the charging areas has a unique digital code.
14. The drive method of the display panel according to claim 13, wherein the size of the gamma voltage generated by each gamma chip is corresponding to the digital code.


Drawings
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show "a reference voltage generating unit 121", however, reference numerals not appearing in the drawings shall not be mentioned in the text of the specification, as described in the specification (Paras 0036-0037). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the steps" in line 1;
Claim 1 recites the limitation " the data driving" in line 2;
Claim 1 recites the limitation " the timing control chip " in line 4.
Claim 1 recites the limitation " the pixel" in line 6;
Claim 1 recites the limitation " the input operating voltage " in line 9;
Claim 20 recites the limitation " the driving method" in line 1.
There is insufficient antecedent basis for this limitation in the claim.
The applicant would be advised to check all claims for this kind of rejection 



Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shunming (CN103474016), provided by applicant’s IDS, using English translation.
Regarding claims 1 and 20, Shunming teaches a driving circuit of a display panel (fig. 4) and a driving method of a display panel (fig. 4 and Para 0060), comprising the steps of: 
according to a distance from the data driving chip, the display panel being divided into a plurality of charging regions in advance, each charging area being provided with a unique digital code, and corresponding information of the charging area and the digital code being stored in the timing control chip in advance (fig. 4 and Paras 0049, wherein the display screen is divided into m horizontal partitions along the vertical direction, where m is greater or equal 2. The vertical direction refers to the end of the display screen that is close to the driving circuit to the end that is far from the driving circuit, each region have a unique digital code 1, 2, 3, ...m (fig. 4), “each charging area being provided with a unique digital code”, as claimed); 
detecting a charging area where the pixel to be charged is located, and outputting a corresponding digital code according to the charging area by a timing control chip (Paras 0053-0054, wherein determine the horizontal partition where the target pixel is located according to the n, and obtain a first data table corresponding to the horizontal partition, and find out the gray scale corresponding to the target pixel in the first data table); and 
a gamma chip receiving the digital code and generating a gamma voltage corresponding to the digital code according to the input operating voltage to drive charging operation of the charging area corresponding to the digital code (figs 4, 5 and Para 0098, wherein, "Gamma Table control signal generator" searches out corresponding control address (corresponding relation between each data table and horizontal scanning line n, pre­ stored in chip after measurement and debugging according to different liquid crystal screens) based on horizontal scanning line n (equivalent to outputting corresponding digital code), finding a corresponding Gamma Table (i.e., a luminance reference data table) from the Gamma Table group (i.e., the first partition map), then converted into corresponding Gamma Table (i.e., first data table) by linear transformation, "Gamma Table control signal generator" accord to horizontal scanning line n, adjust the analog reference voltage for P-Gamma, mainly in high-low gray-scale sections, achieving high-low delay and decay compensation, the data output compensates for the compensated R, G, B data are output to that DAC in LVDS data format, and compensation voltage of each horizontal line are finally formed (generating a gamma voltage corresponding to the digital code according to the input operating voltage to drive charging operation of the charging area corresponding to the digital code), as claimed.
Regarding claim 10, Shunming teaches the driving method of a display panel according to claim 1, wherein only the first side or the second side of the display panel is provided with a data driving chip, which adopts a data line single-sided driving mode (fig. 4 and Para 0049).
Regarding claim 11, Shunming teaches the driving method of a display panel according to claim 1, wherein the farther the charging area is away from the data driving chip, the larger the corresponding gamma voltage is (fig. 4 and Para 0051).
Regarding claim 12, Shunming teaches the driving method of a display panel according to claim 1, wherein the display area of the display panel is sequentially divided into a plurality of charging areas according to the number of rows of data lines (fig. 4 and Para 0049).
Regarding claim 13, Shunming teaches the driving method of a display panel according to claim 12, wherein each of the charging areas has a unique digital code (fig. 4, wherein, each region have a unique digital code 1, 2, 3, ...m).
Regarding claim 14, Shunming teaches the driving method of a display panel according to claim 1, wherein the step of detecting a charging area where the pixel to be charged is located, and outputting a corresponding digital code according to the charging area by a timing control chip comprises: the counter of the timing control chip counting the number of rows of data lines (Paras 0098 and 0100).
Regarding claim 15, Shunming teaches the driving method of a display panel according to claim 14, wherein the step that the counter of the timing control chip counts the number of rows of data lines comprises: the timing control chip identifying the count value of the counter, and obtaining and outputting the corresponding digital code from the memory (fig. 4, 5 and Para 0098).
Regarding claims 16, 17 and 18, Shunming teaches the driving method of a display panel according to claim 14, wherein if the count value of the counter is greater than or equal to 100 and less than or equal to 200, a digital code 2 corresponding to 1.2 times standard gamma voltage is obtained, if the count value X of the counter is greater than or equal to 200 and less than or equal to 300, a numeric code 3 corresponding to 1.3 times standard gamma voltage is obtained and if the count value X of the counter is greater than or equal to 300 and less than or equal to 400, a numeric code 4 corresponding to 1.4 times standard gamma voltage is obtained (Paras 0099-0102, wherein, the display screen is divided into four unequal horizontal partition, that is, m lines in the horizontal partition, the number of horizontal scan lines included in each horizontal partition gradually decreases along the direction from the end close to the driving circuit to the end far from the driving circuit, that is to say, in the position close to the driving chip, due to the strong driving ability, the load resistance and capacitance are small, and the data delay are small, so the large partition is realized. In the position far from the driving chip, the load resistance and capacitance are large, the data delay are large, and the small partition is realized).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 2-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shunming, and further in view of Tani (US 2015/0179103).
Regarding claim 2, Shunming teaches the driving method of a display panel according to claim 1, wherein the display panel further comprises an operating voltage circuit that generates the operating voltage (Paras 0057-0059); 
Shunming does not expressly disclose the gamma chip includes a reference voltage generation circuit and a gamma voltage generation circuit; the input terminal of the reference voltage generation circuit is coupled to the timing control chip and the operating voltage circuit respectively, and the input terminal of the gamma voltage generation circuit is coupled to the reference voltage generation circuit.
However, Tani disclose “the gamma chip (fig. 1, component 150) includes a reference voltage generation circuit (fig. 3 component 153) and a gamma voltage generation circuit (fig. 3 and component 154); the input terminal of the reference voltage generation circuit is coupled to the timing control chip and the operating voltage circuit respectively, and the input terminal of the gamma voltage generation circuit is coupled to the reference voltage generation circuit”, see figs 1, 3, Paras 0023, 0031 and 0044-0054.
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the driving method of Shunming by incorporated the teaching of Tani to include a gamma voltage supply unit which includes a controller, a memory, a gamma reference voltage unit, a gamma voltage unit and outputs a gamma voltage generated using a gamma reference voltage to the data drive unit  in order to get a predictable result.
Regarding claim 3, Shunming teaches the driving method of a display panel according to claim 2, wherein the step that the gamma chip receives the digital code and generates a gamma voltage corresponding to the digital code according to the input operating voltage to drive charging operation of the charging area corresponding to the digital code comprises: the reference voltage generation circuit receiving the digital code and generating a reference voltage corresponding to the digital code according to the input operating voltage (figs 4, 5 and Para 0098).
Regarding claim 4, Shunming teaches the driving method of a display panel according to claim 3, wherein the step that the reference voltage generation circuit receives the digital code and generates a reference voltage corresponding to the digital code according to the input operating voltage comprises: the gamma voltage generation circuit receiving a reference voltage and generating a gamma voltage corresponding to the digital code to drive charging operation of the charging area corresponding to the digital code (figs 4, 5 and Para 0098).
Regarding claim 5, Shunming teaches the driving method of a display panel according to claim 4, wherein the step that the gamma voltage generation circuit receives a reference voltage and generates a gamma voltage corresponding to the digital code to dive charging operation of the charging area corresponding to the digital code comprises: the reference voltage generation circuit receiving the digital code and multiplying the working voltage by the digital voltage to obtain the reference voltage (Paras 0098-0100).
Regarding claim 6, Shunming teaches the driving method of a display panel according to claim 5, wherein the step that the reference voltage generation circuit receives the digital code and multiplies the working voltage by the digital voltage to obtain the reference voltage comprises: the gamma voltage generation circuit receiving the digital code and generating a gamma voltage corresponding to the digital code according to the reference voltage (Paras 0098-0100).
Regarding claim 7, Shunming teaches the driving method of a display panel according to claim 4 above, but Shunming does not expressly disclose wherein the gamma chip further comprises a gamma voltage division coefficient memory storing gamma voltage division coefficients.
However, Tani discloses “wherein the gamma chip further comprises a gamma voltage division coefficient memory (fig. , component 152) storing gamma voltage division coefficients”, see fig. 3 and Paras 0046-0052.  
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the driving method of Shunming by incorporated the teaching of Tani to include a memory to store gamma data or gamma reference voltage setting data used for generating gamma reference voltages in order to get a predictable result.
Regarding claim 8, Shunming in view of Tani teaches the driving method of a display panel according to claim 7, wherein the step that the gamma voltage generation circuit receives a reference voltage and generates a gamma voltage corresponding to the digital code to drive charging operation of the charging area corresponding to the digital code comprises: the gamma voltage generation circuit receiving a reference voltage and generating a corresponding gamma voltage according to the corresponding gamma voltage division coefficient to drive charging operation of the charging area corresponding to the digital code (fig. 3 and Paras 0046-0052, Tani).
Regarding claim 19, Shunming teaches a driving method of a display panel (fig. 4 and Para 0060), comprising the steps of: 
according to the distance from the data driving chip, the display panel being divided into a plurality of charging areas in advance according to the number of rows of data lines, each charging area having a unique digital code, and the corresponding information of the charging area and the digital code being stored in the timing control chip in advance (fig. 4 and Paras 0049, wherein the display screen is divided into m horizontal partitions along the vertical direction, where m is greater or equal 2. The vertical direction refers to the end of the display screen that is close to the driving circuit to the end that is far from the driving circuit, each region have a unique digital code 1, 2, 3, ...m (fig. 4), “each charging area being provided with a unique digital code”, as claimed);
the counter of the timing control chip counting the number of rows of data lines (Paras 0098 and 0100, wherein Hsync calculates the corresponding scan line n in the horizontal direction); 
the timing control chip identifying the count value of the counter, and obtaining and outputting the corresponding digital code from the memory (Para 0098); 
the reference voltage generation circuit receiving the digital code and generating a reference voltage corresponding to the digital code according to the input operating voltage of the operating voltage circuit (figs 4, 5 and Para 0098, wherein, "Gamma Table control signal generator" searches out corresponding control address (corresponding relation between each data table and horizontal scanning line n, pre­ stored in chip after measurement and debugging according to different liquid crystal screens) based on horizontal scanning line n (equivalent to outputting corresponding digital code), finding a corresponding Gamma Table (i.e., a luminance reference data table) from the Gamma Table group (i.e., the first partition map), then converted into corresponding Gamma Table (i.e., first data table) by linear transformation, "Gamma Table control signal generator" accord to horizontal scanning line n, adjust the analog reference voltage for P-Gamma, mainly in high-low gray-scale sections, achieving high-low delay and decay compensation, the data output compensates for the compensated R, G, B data are output to that DAC in LVDS data format, and compensation voltage of each horizontal line are finally formed); and 
the farther the charging area is away from the data driving chip, the larger the corresponding gamma voltage is (fig. 4 and Para 0051).
Shunming does not expressly disclose the gamma voltage generation circuit receiving a reference voltage and generating a corresponding gamma voltage according to the corresponding gamma voltage division coefficient to drive charging operation of the charging area corresponding to the digital code.
However, Tani discloses “he gamma voltage generation circuit receiving a reference voltage and generating a corresponding gamma voltage according to the corresponding gamma voltage division coefficient to drive charging operation of the charging area corresponding to the digital code”, see fig. 3 and Paras 0046-0052.  
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a driving method of Shunming by incorporated the teaching of Tani to include a memory to store gamma data or gamma reference voltage setting data used for generating gamma reference voltages in order to get a predictable result.

13.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shunming, and further in view of Kim (US 2009/0278866).
Regarding claim 9, Shunming teaches the driving method of a display panel according to claim 1, but Shunming does not expressly disclose wherein the first side and the second side of the display panel are provided with a data driving chip, which adopts a data line double-sided driving mode.
However, Kim discloses “wherein the first side and the second side of the display panel are provided with a data driving chip, which adopts a data line double-sided driving mode”, see figs 6, 7 and Pars 0050-0051.
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the driving method of Shunming by incorporated the teaching of Kim to include a first and a second data drivers provided on two sides, e.g., an upper side and a lower side, of the pixel unit  in order to display a more uniform image on the pixel unit
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Shen (US 2011/0057915, relates to a driving method of liquid crystal display (LCD) for improving display quality.
B.	Ahn (US 2015/0022512), related to a display device and a driving method thereof having the advantages of substantially preventing charging-type stains from being generated by compensating for a charging ratio of the display device.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/8/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625